United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                  July 31, 2002

                                      Before

                  Hon. WILLIAM J. BAUER, Circuit Judge

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. MICHAEL S. KANNE, Circuit Judge


CIGNA HEALTHCARE OF ST. LOUIS,      ]             Appeal from the United
INCORPORATED, CIGNA HEALTHCARE      ]             States District Court for
OF TEXAS, INCORPORATED, and CIGNA   ]             the Northern District of
CORPORATION,                        ]             Illinois, Eastern Division.
        Plaintiffs-Appellants,      ]
                                    ]             No. 01 C 5130
No. 02-1278                v.       ]
                                    ]             Ruben  Castillo,
TIMOTHY N. KAISER, M.D., In his     ]                  Judge.
capacity as class representative in ]
a class action filed in the Circuit ]
Court, 3d Judicial Circuit, Madison ]
County, Illinois, MIDWEST NEOPAD    ]
ASSOCIATES, LIMITED, NORTHWESTERN   ]
MEMORIAL HOSPITAL, et al.,          ]
        Defendants-Appellees.       ]


     The following are before the court:

     1.    DEFENDANTS-APPELLEES’ MOTION FOR ISSUANCE OF
           CORRECTED OPINION, filed on July 9, 2002, by counsel for
           appellees.

     2.    APPELLANTS’ RESPONSE TO APPELLEES’ MOTION FOR
           ISSUANCE OF CORRECTED OPINION, filed on July 26, 2002, by
           counsel for appellants.

    IT IS ORDERED that the APPELLEES’ MOTION FOR ISSUANCE OF
CORRECTED OPINION is GRANTED. The Court amends its opinion dated
Appeal No. 02-1278                                                             Page 2


June 21, 2002, to the extent that the phrase “including one of the named plaintiffs”
on page 10 of the slip opinion is deleted, so that the sentence shall read as follows:

            We are not certain that he will; his actions in certifying a
     class even though many of its members were basing their claims on
     contracts containing arbitration clauses, in allowing discovery on
     the merits to proceed before ruling on arbitrability, and in delaying
     as long as he has ruling on that question (CIGNA moved the state
     judge for an order to arbitrate in July 2001, almost a year ago), do
     make us wonder whether federal arbitration rights may not be a
     second-order concern for him.